Title: To George Washington from William Heath, 30 September 1781
From: Heath, William
To: Washington, George


                  
                     
                     Dear General,Head quarters, Continental Village, Sept. 30. 1781.
                  
                  I have this moment received a New York paper of the 22d instant, which announces the arrival of Admiral Digby.  Mr Rivington does not mention the number of ships which have arrived—but through the same channel that I obtained the paper, I learn he arrived with three sail of the line and no others—that they have sent to Hallifax for two sail more of the line.
                  I have requested the President of Congress to forward the news paper with this letter to your Excellency.
                  The troops that were embarked at New York, disembarked as I mentioned in a former letter, at Staten Island, where they have been impressing waggons &c.  I have sent a detachment to Ramapaugh, where they may not only cover that pass into the mountains, but are at hand to aid the Jersey militia, if necessary.
                  The commandant of St Johns lately sent a party to gain intelligence from Saratoga—A captain Dunham and two militia men fell in with five of the party, whom they conducted safe to Saratoga with an address that did them much honor.  I have the honor to be With the highest respect, Your Excellencys Most obedient servant
                  
                     W. Heath
                  
               